Title: From James Madison to William Thornton, 25 August 1803
From: Madison, James
To: Thornton, William


Dear Sir
Orange Court House Aug. 25 [1803]
Our present determination is to send Payne back to School under the care of Jason and as intimated in my last your horses will be forwarded by the opportunity. Jason will probably get to Washington about the 3, 4, or 5th. of Sept. the termination of the holidays being on the first monday of that month. I had erroneously calculated on its being the 1st. day of the month. The delay will be of no disservice to your horses, as they are in pretty good keeping and need it, particularly the bay horse furnished from my own Stable. The hot weather on our journey occasioned him also to ⟨pull?⟩ so much that he will ⟨act?⟩ perfectly well long before he arrives. By that time he will be ready for any excursion you may please to indulge your friends with, and which you may be sure can to none be more acceptable than to those in whose behalf I particularly make the observation. We shall not leave home sooner than the 21 or 20th: of next month. Being hurried by several preparations for the mail, I only add our united regards for the ladies & yourself. Yrs. affey.
James Madison
 

   
   RC (DLC: Thornton Papers).


